[Cite as Bowshier v. Bowshier, 2013-Ohio-4073.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                    CLARK COUNTY

 ROBERT L. BOWSHIER                              :
                                                 :     Appellate Case No. 2013-CA-33
         Plaintiff-Appellee                      :
                                                 :     Trial Court Case No. 12-CVG-667
 v.                                              :
                                                 :
 TEDDY BOWSHIER                                  :     (Civil Appeal from Clark County
                                                 :     (Municipal Court)
         Defendant-Appellant                     :
                                                 :
                                             ...........

                                             OPINION

                           Rendered on the 20th day of September, 2013.

                                             ...........

EDWIN A. GRINVALDS, Atty. Reg. #0030884, 125 Scioto Street, Urbana, Ohio 43078
     Attorney for Plaintiff-Appellee

WILFRED L. POTTER, Atty. Reg. #0029121, 234 North Limestone Street, Springfield, Ohio
45503
      Attorney for Defendant-Appellant

                                             .............

FAIN, P.J.

        {¶ 1}    Defendant-appellant Teddy Bowshier appeals from a judgment of the Clark

County Municipal Court ordering restitution of the premises, formerly a commercial garage,
                                                                                                           2


located at 6 Vanada, in Springfield. The premises were ordered restored to the possession of

plaintiff-appellee Robert L. Bowshier, Teddy Bowshier’s uncle.1

       {¶ 2}         Teddy contends that the trial court erred by failing to sustain his motion to

transfer this case to the Clark County Common Pleas Court; that the trial court deprived him of

due process by hearing this case in Robert’s absence (who was represented by counsel at the

hearing); that the magistrate erred by failing to grant Teddy’s request for findings of fact and

conclusions of law; that the judgment is not supported by the evidence, and is against the

manifest weight of the evidence; and that the trial court erred when it released escrow funds that

he had deposited with the clerk of the trial court as ordered by the court of appeals as a condition

of its order staying the judgment pending a prior appeal. We find no merit to any of Teddy’s

contentions. Therefore, the judgment of the trial court is Affirmed.



                          I. A Garage Becomes the Subject of a Family Dispute

       {¶ 3}         The property that is the subject of this litigation is a commercial garage that was

built by Robert’s father for Teddy’s father, now deceased, in 1962. It was operated as the West

End Body Shop. At some point, the garage became the property of Betty L. Bowshier, now

deceased, the mother of Robert Bowshier.

       {¶ 4}         In 2008, Betty Bowshier gave her son Robert a general power of attorney.

Using that power of attorney, Robert conveyed the garage to himself by a general warranty deed,

recorded in May 2009.

       {¶ 5}        In May 2010, Robert and Teddy entered into a transaction concerning the garage,

         1
             We will refer to the plaintiff-appellee as Robert, and to the defendant-appellant as Teddy.
                                                                                                 3


which was in poor condition. They disagree as to the nature of that transaction. According to

Teddy, Robert agreed orally to sell him the garage for $25,000, with monthly payments of $589

over about a five-year time span. Teddy testified that Terry Bowshier, Robert’s son, came to

him with a written land contract, and told Teddy that Robert wanted a $2,500 down payment.

Teddy did not have $2,500. At that time, he talked to Robert, and, according to Teddy, Robert

agreed that Teddy could either pay the $2,500 at some time during the five-year life of the

contract, or pay extra monthly payments at the end of the five years to cover the $2,500.

According to Teddy, he saw the written contract at that time, but because he was unable to pay

the $2,500, he was not allowed to keep it, or a copy.

       {¶ 6}    According to Robert, the transaction was a straight lease, with monthly rental

payments in the amount of $589.

       {¶ 7}    Teddy paid $589 a month, and did a lot of work on the garage. According to

Teddy, the work included cleaning, power washing, plumbing, electrical, the installation of a new

furnace, and the installation of new toilets. Twenty sheets of drywall were installed.

       {¶ 8}    According to Teddy, in November 2011 he became aware, for the first time, that

Robert viewed the $589 payments as rent, not installment payments on a land contract. Teddy,

who had moved into the garage in May 2011, stopped making the payments. This litigation

ensued.



                                II. The Course of Proceedings

       {¶ 9}    Robert brought this action in forcible entry and detainer in February 2012, in the

Clark County Municipal Court, claiming that Teddy was a commercial tenant on an oral
                                                                                                     4


month-to-month lease, that Teddy had failed to pay the rent due, and that Robert had served

Teddy with a written notice to leave the premises on February 10, 2012.

       {¶ 10} Teddy filed an answer and counterclaim. In it, he claimed that he had entered

into a land contract with Robert for the sale of the property, that in reliance upon that contract, he

had made improvements and repairs totaling $18,000, and had paid installment payments totaling

$10,600. He recited that he had filed a mechanic’s lien upon the garage in the office of the Clark

County Recorder in the amount of $28,600. Teddy also claimed that the transfer of the title to

the property to Robert was void, because Robert had unlawfully used a power of attorney to

transfer the property from Betty Bowshier to himself.            Teddy sought foreclosure of his

mechanic’s lien, and an order of specific performance of the land contract.

       {¶ 11} Teddy then moved to transfer the cause of action to the Clark County Common

Pleas Court, contending that his counterclaim exceeded the jurisdictional amount of the

municipal court, and also “involves the title to real property which can only be done by the court

of Common Pleas.”

       {¶ 12} The affidavit of Shawn Bowshier was filed in the municipal court. In it, Shawn

Bowshier averred that he was the manager of the property for Robert, that Teddy was a

commercial tenant of the property, that Teddy violated the terms of the oral lease by failing to pay

rent, that the notice to leave the premises had been served upon Teddy, and that $1,917 was due

as unpaid rent and late fees as of January 31, 2012.

       {¶ 13} At the request of the trial court, both parties filed memoranda on the issue of the

municipal court’s jurisdiction.

       {¶ 14} The cause was heard before a magistrate on April 4, 2012. Counsel for both
                                                                                                 5


parties were present. Robert, who resides in Florida, was not present. At the outset of the

hearing, the averments in Shawn Bowshier’s affidavit were read into the record by the trial court,

without objection. Robert’s counsel stated on the record that: “It’s my understanding that Mr.

Potter (Teddy’s trial counsel) is not contesting the fact that there’s been no payments of money

since the end of November.” Teddy’s counsel did not take exception to that statement.

       {¶ 15} Robert did not offer any witnesses at the hearing.          Teddy presented three

witnesses, including himself.

       {¶ 16} Thirteen days after the hearing, the magistrate rendered a three-page decision,

concluding that Robert was entitled to restitution of the premises, and recommending that a writ

of restitution be issued effective April 30, 2012. A week later, Teddy requested findings of fact

and conclusions of law. Eight days thereafter, the magistrate rendered a decision that: “The

Magistrate’s Findings of Fact and Conclusions of Law are contained within the Magistrate’s

Decision, which was filed on April 17, 2012.”

       {¶ 17} On May 4, 2012, the trial court approved and adopted the magistrate’s decision.

Teddy filed a timely objection. In response on the objection, the trial court found that Teddy had

an oral month-to-month lease of the premises, and had failed to pay rent. The trial court ordered

the immediate issuance of a writ of restitution. Teddy appealed.

       {¶ 18} During the pendency of this appeal, we stayed execution of the judgment on

condition that bond in a monthly amount of $650 be paid either into an escrow or trust account in

the names of the parties’ counsel, or posted with the clerk of the Clark County Municipal Court.

It appears that the latter alternative was chosen.

       {¶ 19} We dismissed that appeal, and remanded the cause to the trial court, finding that
                                                                                                 6


the trial court had neither addressed Teddy’s objections, nor allowed him the full 30 days allowed

by Civ.R. 53(D)(3)(b)(iii) for the filing of a transcript in support of objections. Bowshier v.

Bowshier, 2d Dist. Clark No. 2012 CA 40, 2013-Ohio-297, ¶ 35-40.

       {¶ 20} On remand, the trial court rendered judgment ordering restitution, finding that

Teddy had an oral month-to-month lease, and had violated the terms of that lease.

       {¶ 21} Robert moved to release the monies deposited with the clerk of the Clark County

Municipal Court, which then totaled $4,550, to himself or his attorney. A hearing date was set

for this motion. Teddy’s motion to continue the hearing was overruled. Neither Teddy nor his

attorney was present at the hearing. The trial court, noting that Teddy had not filed any written

opposition to the motion, sustained the motion and ordered the monies released to Robert and his

counsel.

       {¶ 22} From the judgment of restitution and from the order releasing the appeal bond,

Teddy appeals.



                        III. The Trial Court Did Not Err by Failing to

                       Transfer this Cause to the Common Pleas Court

       {¶ 23} Teddy’s First Assignment of Error is as follows:

               THE MAGISTRATE ERRED AS A MATTER OF LAW WHEN HE DID

       NOT TRANSFER THIS CASE TO COMMON PLEAS COURT.



                 A. The Trial Court Had No Subject-Matter Jurisdiction Over

             Teddy’s Mechanic’s Lien Foreclosure Action; Therefore, it Lacked
                                                                                                    7


          Jurisdiction to Transfer that Cause of Action to the Common Pleas Court

       {¶ 24} Teddy’s first argument in support of this assignment of error is that his

mechanic’s lien foreclosure cause of action, exceeding the jurisdictional monetary limit of the

municipal court, should have resulted in the transfer of this case to the common pleas court.

       {¶ 25} “ * * * [T]he term ‘exceeding’ the jurisdiction of a court, when couched in

monetary terms, is substantially different than that created by filing an action in a court that is

totally without jurisdiction. * * * . We conclude that a complaint or counterclaim based on libel

or slander in a court without jurisdiction of the subject matter is properly subject only to a motion

to dismiss and not to a motion to [transfer].” Lin v. Reid, 11 Ohio App.3d 232, 236, 464 N.E.2d

189 (10th Dist.1983).

       {¶ 26} In the case before us, the Clark County Municipal Court had no subject-matter

jurisdiction over a foreclosure action. The General Assembly has seen fit to confer upon the

Cleveland Municipal Court jurisdiction over the foreclosure of liens upon real property, but only

the Cleveland Municipal Court. R.C. 1901.18(B). Because the General Assembly found it

necessary to provide expressly for a grant of foreclosure jurisdiction to the Cleveland Municipal

Court, we conclude that the jurisdiction to foreclose liens upon real property is not part of the

jurisdiction conferred upon municipal courts generally. See Swarts v. Purdy, 2 Ohio Misc. 176,

177, 207 N.E.2d 806 (Cincinnati Mun.Ct.1964).

       {¶ 27} Because the Clark County Municipal Court lacked subject-matter jurisdiction

over Teddy’s cause of action for the foreclosure of his mechanic’s lien, it did not err in failing to

sustain his motion to transfer that cause of action, along with the case, generally, to the Clark

County Common Pleas Court.
[Cite as Bowshier v. Bowshier, 2013-Ohio-4073.]
        {¶ 28} Teddy also argues that he had a claim for unjust enrichment that exceeded the

jurisdictional monetary limit of the Clark County Municipal Court, but we find no claim for

unjust enrichment set forth in his answer and counterclaim.



     B. Title to Property Under a Recorded Deed Is Sufficient to Support a Claim for

      Restitution of the Premises, Notwithstanding the Existence of an Issue as to Title

        {¶ 29} Teddy next argues that the Clark County Municipal Court should have

transferred this cause to the Clark County Common Pleas Court because he has raised two issues

concerning the title to the property. The first of these is his claim for specific performance of the

alleged land installment contract for the purchase of the property, whereby he claims that he has

an equitable interest in the property. The second of these is his claim that Robert’s title is

invalid, because Robert’s use of Betty Bowshier’s power of attorney to transfer the property from

her to Robert was not permitted.

        {¶ 30} As to the latter contention, although Teddy contends that Robert’s recorded deed

is “void,” the authority he relies upon holds merely that a recorded deed based upon the grantee’s

exercise of a power of attorney from the grantor is voidable, not void. Montgomery v. Mosley,

4th Dist. Pike No. 448, 1990 WL 127047, *1 (Aug. 24, 1990), quoted, but not cited, in Teddy’s

appellate brief.

        {¶ 31} When Teddy filed his appellate brief in this court, no action was pending in

another court involving title to the garage. Recently, we have been provided with certified

copies of an action that Jack Bowshier, Robert’s brother, filed July 19, 2013, in the Clark County

Common Pleas Court, Probate Division, in which Robert’s title to the property is challenged on

the basis of Robert’s self-dealing use of Betty Bowshier’s power of attorney to transfer the title to
                                                                                                      9


himself. Upon the Probate Court’s order to show cause why the complaint should not be

dismissed for lack of jurisdiction, Jack Bowshier moved to transfer that cause of action to the

General Division of the Clark County Common Pleas Court. He also moved to consolidate that

cause of action with the cause of action in the Clark County Municipal Court with which this

appeal is concerned. The Probate Court, by order filed August 5, 2013, transferred the cause to

the General Division of the Common Pleas Court, but did not order consolidation of that cause of

action with the restitution action pending in the Clark County Municipal Court.

       {¶ 32} In any event, a municipal court is not only not required to transfer an action in

forcible entry and detainer to a common pleas court when there is an issue concerning the title, it

is not permitted to do so, so long as the plaintiff is the owner of record. “To allow the Municipal

Court the discretion to stay proceedings in this cause would be to defeat the purpose of the

forcible entry and detainer statutes (i.e., immediate possession), to permit their circumvention by

merely bringing title into question in a collateral suit in common pleas court, and to deny through

successive appeals the relief they were intended to provide.” State, ex rel. Carpenter v. Warren

Municipal Court, 61 Ohio St.2d 208, 210, 400 N.E.2d 391 (1980). See also Haas v. Gerski, 175

Ohio St. 327, 330, 194 N.E.2d 765 (1963): “Since the forcible entry and detainer action relates

only to present possession and not title, the fact that another action is pending relating to the issue

of title does not constitute a bar to the action in forcible detainer.” “Were appellee not permitted

to prove his right to possession by proving his record title, the forcible entry and detainer statute

would have little meaning.” Id., at 331.

       {¶ 33} The trial court did determine that the oral contract between the parties was a

lease, not a land installment contract. But this was incidental to its determination that Teddy
                                                                                                   10


was in violation of his contractual obligation to pay rent, as a result of which Robert, the owner

of record, was entitled to restitution of the premises. The trial court had no jurisdiction to

adjudicate, and did not adjudicate, the attacks upon Robert’s title.



                              C. Ryan v. Kenley Is Distinguishable

          {¶ 34} Teddy relies upon Ryan v. Kenley, 2d Dist. Montgomery No. 10534,

2003-Ohio-2088, for the proposition that where the title to the premises is placed in question, a

municipal court is without jurisdiction to hear a forcible entry and detainer action. In that case, a

county district court in a forcible entry and detainer action had concluded that the defendant was

the equitable owner of the property, despite the undisputed fact that the plaintiff was the owner of

record.    We concluded that the county district court had exceeded its jurisdiction when it

adjudicated the defendant’s claim to equitable title to the property, and reversed the judgment.

Id. ¶ 14, 18.

          {¶ 35} In Ryan, a quiet title action was pending in the common pleas court when the

county district court rendered judgment. Id. ¶ 7. In the interests of judicial economy, we

remanded the forcible entry and detainer cause of action to the county district court with a

“special mandate to * * * refer the forcible entry and detainer claims and defenses to the common

pleas court for its determination in the quiet title action.” Id. ¶ 17, 18.

          {¶ 36} In the case before us, considerations of judicial economy militate against the

referral of the forcible entry and detainer cause of action to the Clark County Common Pleas

Court in which Jack Bowshier’s challenge to Robert’s recorded title is now pending. Our

affirmance of the trial court’s order of restitution makes that a final adjudication of the forcible
                                                                                                   11


entry and detainer cause of action. The challenge to Robert’s recorded title to the property was

filed in the Probate Division of the Clark County Common Pleas Court on July 19, 2013, and was

transferred to the General Division on August 5, 2013. Unlike the quiet title action in Ryan,

which had been pending when the county district court in that case rendered judgment, before the

appeal was even filed, the action involving the title to the property in the case before us is only

now getting under way. And there had been no judgment of restitution in Ryan, so that it made

sense to consolidate the forcible entry and detainer cause of action with the quiet title action

pending in the common pleas court. In the case before us, by contrast, to order the transfer the

forcible detainer cause of action to the common pleas court would necessarily delay the already

completed adjudication of that cause of action, and that delay is forbidden by State, ex rel.

Carpenter v. Warren Municipal Court and Haas v. Gerski, supra.

       {¶ 37} There is language in Ryan v. Kenley suggesting that a municipal court may not

decide a forcible entry and detainer claim when the action involves issues that the municipal

court does not have jurisdiction to determine. Ryan, at ¶ 16. We consider this to be dictum,

since Ryan involved a situation where the municipal court had actually adjudicated the challenge

to the plaintiff’s recorded title to the property, holding that the defendant had equitable title. In

the case before us, the challenges to Robert’s recorded title to the property remain unadjudicated.



       {¶ 38} Teddy’s First Assignment of Error is overruled.



                        IV. Robert’s Failure to Appear at the Hearing

                         Did Not Deprive Teddy of Due Process of Law
                                                                                                 12


       {¶ 39} Teddy’s Second Assignment of Error is as follows:

               THE TRIAL COURT DEPRIVED APPELLANT OF DUE PROCESS OF

       LAW     BY     PROCEEDING        TO    TRIAL     WITHOUT        APPELLEE      AND

       UTILYZING EXTRA JUDICIAL EVIDENCE TO MAKE A DECISION.

       {¶ 40} Robert, who resided in Florida, did not appear at the April 4, 2012 evidentiary

hearing before the magistrate. He was represented by counsel at the hearing.

       {¶ 41} Teddy contends that Robert’s failure to appear deprived him of his right to

confront and cross-examine Robert. As Robert notes, Teddy did not subpoena Robert as a

witness at the hearing. Nor did Teddy object when it became apparent, at the outset of the

hearing, that Robert was not going to be there.

       {¶ 42} Teddy cites Heard v. Sharp, 50 Ohio App.3d 34, 552 N.E.2d 665 (8th Dist.1988)

for the proposition that “a trial court does not abuse its discretion by dismissing a plaintiff’s

complaint with prejudice for failure to prosecute where the plaintiff fails to appear, without

explanation, at a properly scheduled trial.” That case involved an action in tort in which the

plaintiff alleged that the defendant had hit him over the head with an iron crowbar.            Id.

Plaintiff’s counsel, theorizing that injuries to the plaintiff’s head had caused him to forget the

trial date, asked for a continuance.     Id., at 35.   The trial court denied the request for a

continuance, and dismissed the action for want of prosecution. Id.

       {¶ 43} In Heard, it was apparent that the plaintiff had no way of proving his cause of

action without his own testimony that the defendant had hit him over the head. Given that

circumstance, we agree that it was not an abuse of discretion for the trial court to have dismissed

the cause of action. In the case before us, by contrast, the averments in the affidavit of Shawn
                                                                                                  13


Bowshier, Robert’s manager of the property, which had previously been filed in the action, were

read into the record at the outset of the hearing, without objection by Teddy. These averments

included that Teddy had become a commercial tenant of Robert at the premises, that the rent was

$589 a month, that the rent had not been paid, and that an amount in excess of $1,917 was due

for unpaid rent and late fees as of January 31, 2012.

       {¶ 44} During the hearing, Teddy admitted that he had an oral contract with Robert

whereby he had an obligation to pay $589 per month, and Robert had an obligation to allow

Teddy to occupy the premises. The factual dispute was whether this contract was a lease or a

land installment contract. Teddy further admitted that he stopped paying $589 a month in

November, 2011. Under these circumstances, which are different from those in Heard, Robert’s

presence at the hearing was not necessary to prove his case for forcible entry and detainer.

Teddy did not dispute that Robert was the owner of record. If Teddy had any right to possession

of the premises, it must have devolved from the oral land contract that Teddy attempted,

unsuccessfully, to prove to the trial court’s satisfaction, or from the lease that Robert claimed to

exist, in which event, the rent was admittedly unpaid. Without one or the other, Teddy had no

right to possession of the premises.

       {¶ 45} Teddy does not specify the “extra judicial evidence” referred to in his assignment

of error. If it is Shawn Bowshier’s affidavit, that affidavit appears to have been received in

evidence without objection by Teddy.

       {¶ 46} Teddy’s Second Assignment of Error is overruled.



        V. The Magistrate Did Not Err When He Failed to Provide Findings of Fact
                                                                                                 14


             and Conclusions of Law Additional to those Contained in his Decision

       {¶ 47} Teddy’s Third Assignment of Error is as follows:

                THE MAGISTRATE ERRED AS A MATTER OF LAW WHEN HE DID

       NOT      RESPOND       TO    REQUEST       FOR     FINDINGS       OF    FACT     AND

       CONCLUSIONS OF LAW.

       {¶ 48} After the magistrate’s decision, Teddy requested findings of fact and conclusions

of law, under the authority of Civ.R. 53(D)(3)(a)(ii), which provides that “a magistrate’s decision

may be general unless findings of fact and conclusions of law are timely requested by a party * *

* .” In response, the magistrate filed a decision stating that: “The Magistrate’s Findings of Fact

and Conclusions of Law are contained within the Magistrate’s Decision, which was filed on April

17, 2012.”

       {¶ 49} The magistrate rendered a three-page, single-spaced decision outlining the facts,

and finding “that the Defendant has failed to prove by clear and convincing evidence that there

was an oral land contract.” The magistrate found instead that Teddy had an oral month-to-month

lease, was in default for rent, was served with a notice to vacate, and had failed to vacate.

       {¶ 50} In arriving at these ultimate conclusions of fact, and after reciting the Shawn

Bowshier affidavit and Teddy’s testimony, the magistrate made the following findings in his

original decision:

                The fact that the Defendant improved the property by making necessary

       repairs in order to use the building in his commercial venture is not indicative that

       he was purchasing the property rather than leasing. Furthermore, by his own

       testimony the Defendant was presented with a written land contract that Plaintiff’s
                                                                                                      15


       agent refused to execute without payment of the $2,500 down payment.

       Moreover, the Defendant labeled one of his payments as “G rent” (see

       Defendant’s exhibit 2).

       {¶ 51} We agree with the magistrate that his original decision was not “general” within

the meaning of Civ.R. 53(D)(3)(a)(ii); it contained findings of fact and conclusions of law

sufficient to facilitate the trial court’s ruling upon Teddy’s subsequent objections. No additional

findings of fact and conclusions of law were required.

       {¶ 52} Teddy’s Third Assignment of Error is overruled.



          VI. The Evidence in the Record Is Sufficient to Support the Judgment,

                   and Is Not Against the Manifest Weight of the Evidence

       {¶ 53} Teddy’s Fourth Assignment of Error is as follows:

               THE DECISION OF THE MAGISTRATE WAS BASED UPON

       INSUFFUCIENT [sic] EVIDENCE AND WAS AGAINST THE MANIFEST

       WEIGHT OF THE EVIDENCE.

       {¶ 54} This appeal is taken from the judgment of the trial court, not from the

magistrate’s decision, which, being interlocutory, is not a final appealable order. Consequently,

although Teddy casts this assignment of error in terms of the magistrate’s decision, the actual

issue for this court is whether the judgment of restitution is not supported by the evidence, or is

against the manifest weight of the evidence.

       {¶ 55} Teddy did not dispute that Robert was the record owner of the garage; nor did he

dispute that he remained on the property despite having stopped paying Robert the $589 per
                                                                                                   16


month that he had been paying pursuant to the terms of their oral contract. These facts were set

forth in Shawn Bowshier’s affidavit, which was received in evidence at the hearing without

objection. These uncontroverted facts, alone, were sufficient to support the order of restitution,

unless, arguably, Teddy had an oral contract with Robert for the purchase of the property. On

that issue, Teddy had the burden of proof by clear and convincing evidence. Thus, the judgment

of restitution is supported by sufficient evidence.

       {¶ 56} Teddy cites a number of cases from this court for the proposition that the task of

an appellate court, in conducting a weight-of-the-evidence review, is to “review the entire record,

weigh all of the evidence and all the reasonable inferences, consider the credibility of the

witnesses and determine whether in resolving conflicts in the evidence, the fact finder clearly lost

its way and created such a manifest miscarriage of justice that the [judgment] must be reversed

and a new trial ordered.” State v. Dossett, 2d Dist. Montgomery No. 20997, 2006-Ohio-3367, ¶

32. “Only in exceptional cases, where the evidence ‘weighs heavily against the [judgment],’

should an appellate court overturn the trial court’s judgment.” Id.

       {¶ 57} Furthermore, as Teddy notes, the credibility of the witnesses and the weight to be

given to their testimony are primarily matters for the trier of facts to resolve. State v. Gaddis, 2d

Dist. Montgomery No. 24007, 2011-Ohio-2822, ¶ 62.

       {¶ 58} We have reviewed the transcript of the hearing before the magistrate, and we

conclude that the judgment is not against the manifest weight of the evidence.

       {¶ 59} Russell Mitchem testified in Teddy’s behalf. He testified that he could hear

Teddy’s end of a telephone conversation that Teddy had with Robert in Florida:

               Q. Did you hear Teddy make uh any statements about whether he was
                                                                                            17


      buying or renting the garage?

             A. Well, yeah, he said he needed some paperwork drawed up so what’s

      happening now wouldn’t be happening now.

      {¶ 60} Later, Mitchem testified, on direct examination:

             Q. Do you know how Teddy paid the rent?

             A. He paid it, uh, money order and mailed it to Bob.

      {¶ 61} On cross-examination, Mitchem testified that although he could not hear

Robert’s end of this telephone conversation, at one point Mitchem took the phone to talk to

Robert:

             A. Well I said how you doin’ Bob. It’s been a long time since I’ve heard

      from ya, you know, and he said yeah, and he asked me how I was doin’ and I told

      him and I ask him how he was and he told me and then I mentioned that Teddy

      really appreciates you selling him the garage so he can do his upholstering

      business there and he said yeah, that’s, I wanted to keep it in the family and that

      was the end of the conversation.

      {¶ 62} Finally, on re-direct, Mitchem testified:

             Q. And he indicated to you that he was selling that garage to uh Teddy

      Bowshier?

             A. Right, when I said Teddy appreciates you selling him that garage, he

      said yeah, I want to keep it in the family.

             Q. Did he tell you how, what the terms of the, uh . . .

             A. No, he never got into no money or nothing. I never got into the, that
                                                                                                          18


           detail, that far into it.

           {¶ 63} Jean Arthur, who had been living with Teddy for nine years, testified for him.

She testified that Robert had told her he was selling the garage to Teddy. On cross-examination,

she acknowledged that she did not know the purchase price, just that Teddy was to pay Robert

$589 per month. She also acknowledged that Teddy wrote “G rent” on one of the money orders

used to pay the $589 per month. A copy of this money order, along with others, was admitted as

an exhibit at the hearing. She further acknowledged that none of the money orders reflected that

they were for payment on a land contract.

           {¶ 64} Teddy Bowshier also testified in his own behalf. He testified that he had an oral

contract to purchase the garage for $25,000, and that he never would have paid to repair and

improve the property if he was merely leasing it, without a contract to purchase. Concerning the

money order with “G rent” written on it, Teddy testified: “That [writing] might be, be mine, but I

doubt it. She [Jean Arthur] took care of all this, money orders.”

           {¶ 65} In summary, there is evidence in the record from which the trial court might have

found that Teddy had an oral contract to purchase the garage, but it did not make that finding, by

clear and convincing evidence. We were not there to see and hear the witnesses. We conclude

that this is not the exceptional case where the fact finder lost its way, resulting in a miscarriage of

justice.

           {¶ 66} Teddy’s Fourth Assignment of Error is overruled.



               VII. If the Trial Court Erred in Ordering the Release to Robert of the

                    Funds Deposited During the Pendency of the First Appeal, that
                                                                                                   19


                  Error Was Harmless, Since Teddy Was Not Prejudiced Thereby,

              Having Been Credited in that Amount with Payment of the Unpaid Rent

        {¶ 67} Teddy’s Fifth Assignment of Error is as follows:

                   THE TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT

        RELEASED THE ESCROW FUNDS DEPOSITED PURSUANT TO COURT

        OF APPEALS ORDER.

        {¶ 68} When this cause of action was first on appeal to this court, until we dismissed

that appeal, we stayed the execution of the restitution order, subject to the condition that Teddy

deposit $650 per month either into an escrow account controlled by counsel for both parties,

jointly, or with the clerk of the municipal court. It appears that the latter option was chosen.

        {¶ 69} After the trial court’s judgment of restitution on remand from this court, Robert

moved for the release of the funds deposited with the clerk of the court, which then totaled

$4,550. Following a hearing at which Teddy failed to appear,2 the trial court ordered the release

of the funds – then totaling $5,200 – to Robert, finding that he was entitled to the unpaid rent for

the property, and that the amount of rent due exceeded $5,200. Implicit in the trial court’s

decision releasing the funds was that they represented unpaid rent, and that Teddy would be

credited with the payment of rent in that amount.

        {¶ 70} Teddy argues that the trial court was without the jurisdictional power to release

the funds held by its clerk of court. We disagree. A trial court has the jurisdictional power to

issue orders to its officers.

        {¶ 71} At most, it might have been error for the trial court to have released the funds.

          2
              Teddy moved for a continuance of this hearing, but his motion was overruled.
                                                                                                   20


We need not decide whether the trial court erred in this regard, because even if its order to release

the funds was error, that error would be harmless.         The order to release the funds Teddy

deposited with the clerk cannot have prejudiced him, because they are being applied towards the

rent that Teddy has failed to pay, which exceeds the funds on deposit. And Teddy is being

credited with the payment of rent in that amount.

       {¶ 72} Teddy’s Fifth Assignment of Error is overruled.



                                        VIII. Conclusion

       {¶ 73} All of Teddy’s assignments of error having been overruled, the judgment of the

trial court is Affirmed.

                                          .............

DONOVAN and HALL, JJ., concur.



Copies mailed to:

Edwin A. Grinvalds
Wilfred L. Potter
Hon. Eugene S. Nevius

Case Name:     Robert L. Bowshier v. Teddy Bowshier
Case No:              Clark App. No. 2013-CA-33
Panel:                Fain, Donovan, Hall
Author:               Mike Fain
Summary: